I concur in what has been said in the majority opinion. I believe further that there is an absence of anything in the record which would sustain the trial court's order withholding custody of this child from her mother. The findings in the original action specify no misconduct on the part of the mother and make no finding as to her unfitness. It may be concluded therefrom that the child's custody was awarded to the father simply because of the mother's health and inability to provide a home for her child at that time.
At the time of the hearing on the present motion, the mother had regained her health and presented facts establishing that she was then able to provide a good home for her child. Under such circumstances, I am of the opinion that the trial court abused its discretion in refusing to modify its previous order and in failing to direct that the child's custody be returned to her mother. See, Johnson v. Johnson, 223 Minn. 420,27 N.W.2d 289; Menke v. Menke, 213 Minn. 311, 6 N.W.2d 470; Eberhart v. Eberhart, 149 Minn. 192, 183 N.W. 140; McDermott v. McDermott, 192 Minn. 32. 255 N.W. 247; Kaehler v. Kaehler,219 Minn. 536, 18 N.W.2d 312.